DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This action is in response to the remarks filed on 8/8/2022. The amendments filed on 8/8/2022 have been entered. Accordingly, claims 1-9 remain pending.
	After review of the applicant’s remarks and amendments to claims 1 and 8, examiner agrees with the amendments and the objections to claims 1 and 8 have been withdrawn.
	After review of the amendments to claim 1, 5, 7 and 9, examiner agrees with the applicants remarks and the 35 USC § 112(b) rejections have been withdrawn.
	After review of the applicant’s remarks and amendments to the claims, examiner agrees with the applicants remarks and the 35 USC § 101 rejection has been withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al (US10083502 B2, 2018-09-25; note that citations reference the related application US2016/0148376 A1, 2016-05-26) (hereinafter “Ryu”).

	Regarding claim 1, Ryu teaches an ultrasound diagnosis apparatus comprising a processor, and at least one non-transitory computer readable storage medium comprising a plurality of instructions that when executed by the processor, are configured to perform an ultrasound diagnosis (“A Computer Aided Diagnosis (CAD) assists medical professionals by analyzing medical images, i.e., ultrasonic images, and marking an abnormal area in each medical image” [0005], [fig. 2 and assoc par]; “instructions or software to control a processor or computer to implement the hardware components and perform the methods as described above, and any associated data, data files, and data structures, are recorded, stored, or fixed in or on one or more non-transitory computer-readable storage media” [0095]-[0098]), comprising, 
for a plurality of ultrasound frames that are sequentially generated by transmission and reception of ultrasound (“the CAD apparatus 200 acquires image frames 1 to 7 (301 to 307) sequentially when moving the probe 320 to the right, and image frames 8 to 14 (308 to 314) sequentially when moving the probe 320 to the left” [0072]; [see fig. 3A reproduced below]):

    PNG
    media_image1.png
    286
    509
    media_image1.png
    Greyscale

Ultrasound frames sequentially acquired by transmission and reception of ultrasound (Ryu fig. 3A, annotated)
 	generating a group of interest that is composed of a plurality of ultrasound frames that satisfy at least one predetermined condition of interest (“a categorizer configured to create groups of image frames having successive ROI sections from among the image frames based on a result of the detection” [0007], [clm 1], [figs. 2, 6 and assoc par]; condition of interest is successive ROI sections, grouping is based on a result of the detection of ROI [0007], [see fig. 2 and steps 520-620 of flowchart in fig. 6, reproduced below]); and 
	selecting a representative frame from among the plurality of ultrasound frames that constitute the group of interest (“select any one of the combined images as a representative image frame, wherein the result combiner may be further configured to use the representative image frame when combining the classification results” [0015], [clm 9], [figs. 2, 6 and assoc par]; grouped images are combined based on satisfying a predetermined condition and a representative frame is selected from these images [0015]), 

    PNG
    media_image2.png
    445
    1025
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    615
    327
    media_image3.png
    Greyscale

Images are grouped (boxed steps) and a representative frame is selected based on a condition of the grouping (Ryu figs. 2 and 6, annotated)
	wherein the at least one predetermined condition of interest comprises a condition that each of the plurality of ultrasound frames includes data indicating a specific region identified by region recognition processing in which a characteristic region in an image is recognized as the specific region (“a Region of Interest (ROI) detector configured to detect an ROI from image frames” [0007], [clm 1], [figs. 2, 6 and assoc par]; initial grouping is organized based on a result of the detection of the ROI (e.g. the condition of interest) [0007], [also see fig. 6]),
	wherein the region recognition processing is performed by one or more of binarization processing, pattern matching, and region division, and wherein selecting the representative frame comprises selecting the representative frame based on geometrical properties of the specific regions (“The CAD apparatus may include a feature value extractor configured to extract a feature value from contour of the ROI detected from image frames, an area adjacent to the contour, or pixels inside the contour, and the classifier may be further configured to classify the ROI detected in each image frame based on comparing a feature value extracted from the ROI with a pre-stored diagnostic model.” [0020], [figs. 2, 6 and assoc par]; the feature value extraction is region division to isolate the contour of the ROI or inner pixels [0020]).  

	Regarding claim 2, Ryu teaches the ultrasound diagnosis apparatus according to claim 1, further teaching generating the group of interest further comprises 
identifying, from among the plurality of ultrasound frames, frames that constitute the group of interest based on a positional relationship of the specific regions for the ultrasound frames that are adjacent to each other on a temporal axis or a spatial axis (“CAD apparatus 200 acquires image frames 1 to 7 (301 to 307) sequentially when moving the probe 320 to the right, and image frames 8 to 14 (308 to 314) sequentially when moving the probe 320 to the left”, “grouping component 120 may group the image frames 2 to 7 (302 to 307) and the image frames 9 to 14 (309 to 314) into two different groups” [0071]-[0075], [figs. 3A-3B and assoc par]; the image frames are grouped based on spatial proximity (as ordered within groups) and temporal proximity (capturing sequences between groups i.e. moving probe right and then left occurs at different times) [see fig. 3A reproduced below]).

    PNG
    media_image4.png
    427
    759
    media_image4.png
    Greyscale

Two grouping sequences, where frames are grouped together based on spatial proximity to one another (box) (Ryu fig. 3A, annotated)
  
	Regarding claim 3, Ryu teaches the ultrasound diagnosis apparatus according to claim 1, further teaching generating the group of interest the grouping processing further comprises: 
	processing of generating a detection information table listing information representing geometrical properties of the specific regions indicated by data included in the ultrasound frames in association with frame identification information that identifies the ultrasound frames (“The feature value extractor 131 may extract a feature value from contour of an ROI detected from an image frame… according to Breast Imaging Reporting And Data System (BI-RADS) Lexicon classification a feature may be a lesion feature, such as, for example, shape, margin, echo pattern, orientation, boundary” [0047], figs. 3A-4 and assoc par; the plurality of ultrasound frames are classified using lexicon information defining geometric properties of the ROI [0046]-[0062] [see fig. 4 reproduced below]) in association with frame identification information that identifies the ultrasound frames (“apparatus 200 acquires image frames 1 to 7 (301 to 307) … and image frames 8 to 14 (308 to 314)” [0072], [figs. 3A-4 and assoc par]; examiner interprets frame identification information as the numerical listing of the frames (e.g. image frames 1 to 7, image frames 8 to 14, etc.) [0071]-[0077] [see fig. 3A reproduced below]); and 

    PNG
    media_image5.png
    196
    759
    media_image5.png
    Greyscale

Frame identification information (box) used to identify ultrasound frames in association with geometric properties of ROI (Ryu fig. 3A, annotated)
	processing of identifying the group of interest from among the plurality of ultrasound frames based on the detection information table (“The result combiner 140 may select a BI-RADS Lexicon item with the highest score or a BI-RADS Category item with the highest score as a group classification result for the group” [0053], [fig. 4 and assoc par]; the highest scoring group on the histogram (i.e. detection information table) is identified as a group of interest [see fig. 4 reproduced below]).  

    PNG
    media_image6.png
    529
    857
    media_image6.png
    Greyscale

Detection information table 424 organizing frames into groups, where group of interest (box) is identified by highest score (Ryu fig. 4, annotated)

	Regarding claim 9, Ryu teaches a method for ultrasound diagnosis comprising (“A Computer Aided Diagnosis (CAD) method” [clm 15], [figs. 2, 6 and assoc par]; [see claim 1 rejection above]), 
for a plurality of ultrasound frames that are sequentially generated by transmission and reception of ultrasound (“the CAD apparatus 200 acquires image frames … sequentially” [0072]; [see claim 1 rejection above]): 
	generating a group of interest that is composed of a plurality of ultrasound frames that satisfy at least one predetermined condition of interest (“grouping image frames having successive ROI sections from among the plurality of image frames based on a result of the detection” [clm 15], [figs. 2, 6 and assoc par]; [see claim 1 rejection above]); and 
	selecting a representative frame from among the plurality of ultrasound frames that constitute the group of interest (“select any one of the combined images as a representative image frame,” [0015], [clm 20], [figs. 2, 6 and assoc par]; [see claim 1 rejection above]),
	wherein the at least one predetermined condition of interest comprises a condition that each of the plurality of ultrasound frames includes data indicating a specific region identified by region recognition processing in which a characteristic region in an image is recognized as the specific region (“detecting a Region of Interest (ROI) from a plurality of image frames” [clm 15], [figs. 2, 6 and assoc par]; [see claim 1 rejection above]),
	wherein the region recognition processing is performed by one or more of binarization processing, pattern matching, and region division (“The CAD apparatus may include a feature value extractor configured to extract a feature value from contour of the ROI detected from image frames, an area adjacent to the contour, or pixels inside the contour, and the classifier may be further configured to classify the ROI detected in each image frame based on comparing a feature value extracted from the ROI with a pre-stored diagnostic model.” [0020], [figs. 2, 6 and assoc par]; the feature value extraction is region division to isolate the contour of the ROI or inner pixels [0020] [see claim 1 rejection above]), and 
	wherein selecting the representative frame comprises selecting the representative frame based on geometrical properties of the specific regions (“The predetermined condition may include conditions such as, for example, a condition where a change in the size of an ROI needs to be smaller than a predetermined threshold and a condition where the maximum size of an ROI needs to be smaller than a predetermined threshold” [0090], [fig. 6 and assoc par]; [see claim 1 rejection above]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4- are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Halmann et al (US2017/0086790 A1, 2017-03-30) (hereinafter “Halmann”).

Regarding claim 4, Ryu teaches the ultrasound diagnosis apparatus according to claim 1, further comprising: 
a memory for storing the plurality of ultrasound frames (“read-only memory (ROM), random-access memory (RAM), … hard disks, solid-state disks, and any device known to one of ordinary skill in the art that is capable of storing the instructions or software and any associated data, data files, and data structures” [0098]; the plurality of ultrasound frames are stored in memory [0095]-[0098]), 
wherein the processor reads the representative frame from the memory (“apparatus 200 acquires image frames 1 to 7 (301 to 307) … and image frames 8 to 14 (308 to 314)” [0072], [figs. 3A-4 and assoc par]; the processor may read the ultrasound frames into and from the memory [0071]-[0077] [0095]-[0098] [see claim 3 rejection]),
but Ryu fails to explicitly teach reading the representative frame from memory based on information identifying the representative frame. Applicant should be aware that Ryu does teach assigning numbers to ultrasound image frames, and storing the image frames in memory [0095]-[0098] [fig. 3A and assoc par].
However, in the same field of endeavor, Halmann teaches an ultrasound device [abst], comprising 
a processor (“signal processor 132” [0076], [fig. 1 and assoc par]) and memory to store ultrasound information (“The processor 132, 160 is operable to receive an operator instruction accepting the identified representative image 300, 614 and store the accepted representative image 300, 614 in the archive 138” [0069], [figs. 1, 9 and assoc par], also see “image buffer 136” [0040]; the archive serves as the memory for storage of ultrasound information [0065]-[0077]),
wherein the processor reads the representative frame from the memory based on information that identifies the representative frame (“representative images 300 selected by the representative frame selection module 160 and accepted for storage by an operator, may include an indication of a score 606 that was assigned” [0053] “The frames of ultrasound information are stored in a manner to facilitate retrieval thereof according to its order or time of acquisition” [0040], [fig. 1 and assoc par]; the representative image is stored in memory and assigned a score (i.e. information), frames are retrieved from memory based on this identifying information [0038]-[0053]).	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the representative frame memory process as taught by Halmann. It is difficult for humans to perform medical diagnosis without errors by analyzing ultrasonic images due to limited perception capabilities, and because analyzing each medical image requires a large amount of time, great attention, and care. (Ryu [0005]). Modifying the system as claimed may facilitate the comparison of images and scores between previous and current examinations to assist with assessing improvement or deterioration of a patient condition (Halmann [0006]).

	Regarding claim 5, Ryu in view of Halmann teach the ultrasound diagnosis apparatus according to claim 4, 
	Ryu further teaching a display for displaying images based on the ultrasound frames (“The display component 230 may display a group classification result for each group on a screen” [0070], [clm 13], [fig. 4 and assoc par]; group classification result for each group is based on the ultrasound frame [0052]-[0070] [see claim 3 rejection above]),
wherein the processor concurrently performs the grouping processing and the representative frame selection processing on the plurality of ultrasound frames stored in the memory (“Many of the operations shown in FIG. 6 may be performed in parallel or concurrently.” [0088], [fig. 6 and assoc par]; examiner interprets the representative frame selection after step 610 can occur concurrently with grouping and displaying the grouping [see fig. 6 reproduced below]).

    PNG
    media_image7.png
    643
    320
    media_image7.png
    Greyscale

Grouping step 520 and the representative frame selection at steps 610 [0064] can occur concurrently (Ryu fig. 6)
	but Ryu fails to explicitly teach display processing of displaying on the display images based on the plurality of ultrasound frames with the passage of time.
	However, in the same field of endeavor, Halmann teaches a display for displaying images based on the ultrasound frames (“display system 134” [figs. 1, 9 and assoc par], [0037]-[0040]; [see fig. 7 reproduced below]),
	wherein the processor performs display processing of storing the plurality of ultrasound frames in the memory and sequentially displaying on the display images based on the plurality of ultrasound frames over the passage of time (“The frames of ultrasound information are stored in a manner to facilitate retrieval thereof according to its order or time of acquisition” [0040] and “user interface 600 displaying lung ultrasound images 604, 614 from a current examination and a previous examination” [0053]; [see figs. 7, 9 reproduced below]), and wherein,

    PNG
    media_image8.png
    663
    822
    media_image8.png
    Greyscale

Ultrasound images taken over time (i.e. previous and current exam, see annotation) are stored, retrieved, and displayed (Halmann fig. 7, annotated)
in addition to the display processing, the processor concurrently generates the group of interest and selecting the representative frame on the plurality of ultrasound frames stored in the memory (“certain steps may be performed in a different temporal order, including simultaneously” [0075]; [see fig. 9 reproduced below]).

    PNG
    media_image9.png
    754
    508
    media_image9.png
    Greyscale

Steps in flowchart may occur simultaneously – hence, storage step 924 and display step 922 are interchangeable with one another (Halmann fig. 9, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the display processing as taught by Halmann. It is difficult for humans to perform medical diagnosis without errors by analyzing ultrasonic images due to limited perception capabilities, and because analyzing each medical image requires a large amount of time, great attention, and care. (Ryu [0005]). Modifying the system as claimed may facilitate the comparison of images and scores between previous and current examinations to assist with assessing improvement or deterioration of a patient condition (Halmann [0006]).

	Regarding claim 6, Ryu in view of Halmann teach the ultrasound diagnosis apparatus according to claim 5, wherein Ryu further teaches in addition to the display processing, the processor concurrently performs measurement processing on one or more of the specific regions based on the representative frame (“classification result obtained by the classifier may include at least one of BI-RADS Lexicon information or BI-RADS Category information on a corresponding ROI” [0009], [clms 1-4], “Many of the operations shown in FIG. 6 may be performed in parallel or concurrently.” [0088]; classification may occur on a measurement frame after it is selected, the measurement includes Lexicon information (i.e. geometric properties) [0083]-[0094] [see claim 4, 5 rejections above]).

	Regarding claim 7, Ryu in view of Halmann teach the ultrasound diagnosis apparatus according to claim 4, Ryu further teaches a display for displaying images based on the ultrasound frames [see claim 5 rejection],
	sequentially displaying images based on the plurality of ultrasound frames on the display and wherein, after the operation has occurred, generating the group of interest and selecting the representative frame are performed on the plurality of ultrasound frames stored in the memory (“CAD apparatus 200 may display, on a screen, information such as, for example, a BI-RADS Lexicon item with the highest score or a BI-RADS Category item with the highest score in each group” [0094]; displaying on the screen plurality of frames based on group of interest [see claim 4 rejection])
	but Ryu fails to explicitly teach a freeze operation of a user.
	However, in the same field of endeavor, 	Halmann further teaches a display for displaying images based on the ultrasound frames (“display system 134” [figs. 1, 9 and assoc par], [0037]-[0040]; [see claim 5 rejection above]), 
	wherein the processor performs display processing of storing the plurality of ultrasound frames in the memory and sequentially displaying images based on the plurality of ultrasound frames on the display over the passage of time (“The frames of ultrasound information are stored in a manner to facilitate retrieval thereof according to its order or time of acquisition” [0040] and “user interface 600 displaying lung ultrasound images 604, 614 from a current examination and a previous examination” [0053]; [see claim 5 rejection above]), 
	wherein the processor performs freeze processing of stopping the display processing based on an operation of a user and keeping a state in which either an image that was displayed on the display when the operation has occurred or an image based on a previously generated ultrasound frame is displayed on the display (“The display system 134 may be operable to display the identified representative image 300, 614” [0068], “an operator may input or adjust image acquisition parameters to the parameter selection module 140 via a user input module 130” [0076]; an operator is able to select the which images are displayed (i.e. freeze processing), and the resulting layout [0075]-[0078] [see fig. 7 reproduced below]); and

    PNG
    media_image10.png
    663
    822
    media_image10.png
    Greyscale

Operator selects ultrasound frames for comparison, and displays previous exam with current exam (Halmann fig. 7) 
	wherein, after the operation has occurred, generating the group of interest and selecting the representative frame are performed on the plurality of ultrasound frames stored in the memory (“certain steps may be performed in a different temporal order, including simultaneously” [0075]; [see claim 4, 5 rejections above]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the display processing and freeze processing as taught by Halmann. It is difficult for humans to perform medical diagnosis without errors by analyzing ultrasonic images due to limited perception capabilities, and because analyzing each medical image requires a large amount of time, great attention, and care. (Ryu [0005]). Modifying the system as claimed may facilitate the comparison of images and scores between previous and current examinations to assist with assessing improvement or deterioration of a patient condition (Halmann [0006]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Halmann, and further in view of Caluser et al (EP2790587 B1, 2018-04-11) (hereinafter “Caluser”) and Ohtake et al (US7497829 B2, 2009-03-03; note that citations reference the related application US2005/0124893 A1, 2005-06-09) (hereinafter “Ohtake”).

	Regarding claim 8, Ryu in view of Halmann teach the ultrasound diagnosis apparatus according to claim 4, wherein Halmann further teaches an ultrasound probe for transmitting and receiving ultrasound to and from a subject (“an ultrasound device including an ultrasound probe operable to perform an ultrasound scan” [0009]; ultrasound scan comprises transmission and reception of ultrasound signals to a region of interest i.e. the subject [0033]), and storing the ultrasound frame in memory (“archive 138” [0076]; [see claim 4 rejection above]),
	but neither of the above references explicitly teach a position sensor for detecting a position of the ultrasound probe and the associated processing functions.
	However, in the same field of endeavor, Caluser teaches a medical ultrasound system [clm 1] comprising an ultrasound probe for transmitting and receiving ultrasound to and from a subject (“probe 34” [figs. 1-5 and assoc par]; [see fig. 5 reproduced below]); and
	a position sensor for detecting a position of the ultrasound probe (“positional sensors are used to dynamically track the ultrasound probe and patient's body landmarks” [0033], [fig. 5 and assoc par]; [see fig. 5 reproduced below]),

    PNG
    media_image11.png
    541
    483
    media_image11.png
    Greyscale
 
Ultrasound probe 34 with position sensor 52 for tracking probe location (e.g. relative to patient) (Caluser fig. 5, annotated)
wherein the processor stores, in association with each other in the memory, an ultrasound frame and a position of the ultrasound probe detected when the ultrasound frame is generated (“positional information associated with each individually recorded image frame or each image in a cine loop is stored with the corresponding image” [0020]), and wherein,
	received ultrasound image may be saved at multiple points, without explicitly disclosing overwriting the image [see fig. 9 reproduced below]. Caluser fails to explicitly teach only one of the newly generated ultrasound frame and the ultrasound frame that has been previously stored in the memory.

    PNG
    media_image12.png
    709
    534
    media_image12.png
    Greyscale

Ultrasound images may be saved at multiple points (arrows) (Caluser fig. 9, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the position sensor and processing functions taught by Caluser. Modifying the system as claimed may facilitate the comparison of images and scores between previous and current examinations to assist with assessing improvement or deterioration of a patient condition (Halmann [0006]). Accurate position registration and mapping of lesions is becoming increasingly important as imaging diagnostic devices provide ever greater detail (Caluser [0008]).
	Further regarding claim 8 and prior art references above, in the same field of endeavor, Ohtake teaches an ultrasound diagnosis device comprising an ultrasound probe which transmits and receives ultrasound [clm 12],
	further teaching when a position corresponding to a newly generated ultrasound frame is identical to a position of the ultrasound probe corresponding to an ultrasound frame that has been previously stored in the memory, or when a difference between those positions of the ultrasound probe falls within a predetermined range, the processor stores, in the memory, only one of either the newly generated ultrasound frame or the ultrasound frame that has been previously stored in the memory (“When the ring buffer 42 is filled with received data from the first frame to the Fth frame, the controller 22 overwrites a region to which the received data of the first frame is recorded with the received data of the (F+1)th frame obtained …In this manner, the ring buffer 42 stores received data for the past F frames from the most recent diagnosis time” [0049], [figs. 2, 4-6 and assoc par]; each diagnosis time is comprised of a series of scan planes, interpreted as corresponding to an image (i.e. first to the Fth frames) overwritten based on the position and time of acquisition [0022]-[0041]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above with the memory storage function taught by Ohtake. Accurate position registration and mapping of lesions is becoming increasingly important as imaging diagnostic devices provide ever greater detail (Caluser [0008]). Modifying the present system as claimed may make it possible to easily extract and record data containing a target symptom, obtained using an ultrasound diagnosis apparatus (Ohtake [0012]).


Response to Arguments
	Applicant’s arguments, see p.8-9, filed 8/8/2022, with respect to the rejections of claims 1-3 and 9 under 35 U.S.C. 102(a)(2) and claims 4-8 under 35 U.S.C. 103 have been fully considered. Upon consideration, Examiner respectfully does not find applicant’s arguments to be persuasive regarding the rejections under 35 U.S.C. 102(a)(2) and further rejections under 35 U.S.C. 103, and that the amended claims do not overcome the prior art. Hence, new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims.
	Regarding the claim rejections under 35 U.S.C. 102(a)(2), applicant argued the following:
	The Examiner rejects independent Claims 1 and 9 under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Publication No. 2016/0148376 ("Ryu"). Without acquiescing to the Examiner's reason for rejection, but to expedite prosecution Applicant has amended the claims. Claims 1 and 9 now includes the limitation: "wherein the region recognition processing is performed by one or more of binarization processing, pattern matching, and region division." At least this feature is no disclosed in Ryu. Given the amended claims, Applicant respectfully requests the Examiner to withdraw these rejections and allow claims 1 and 9, and their respective dependent claims.  

	Examiner respectfully disagrees with Applicant’s interpretation of the teachings of Ryu. Ryu explicitly teaches a feature value extractor configured to extract a feature value from contour of the ROI detected from image frames, an area adjacent to the contour, or pixels inside the contour, and the classifier may be further configured to classify the ROI detected in each image frame based on comparing a feature value extracted from the ROI with a pre-stored diagnostic model [0020]. The feature value extractor disclosed by Ryu performs the same functions as the region recognition processing. Ryu teaches pattern matching by comparing a feature value and region division via extracting a feature from contour of the detected ROI from an image frame. The feature value extractor taught by Ryu can use different modalities to perform the feature extraction; it can detect and extract a contour of a ROI detected within an ultrasound image frame, from areas adjacent to the ROI contours, and based on pixels within the ROI. These functions are applied to classify lesions using features used to diagnose lesion development (e.g. shape, orientation, boundary, etc.) (Ryu [0046]-[0050]). The application of machine learning further enhances the pattern matching and region division by applying trained models to perform the comparison and extraction. This allows the system to rapidly combine ultrasound image frames based on the presence of an anomaly or diagnosis and provide a classification (Ryu [0006]).

	Regarding the claim rejections under 35 U.S.C. 103, applicant argued the following:
	The Examiner rejects Claims 4-8 as being unpatentable under 35 U.S.C. § 103. Claims 4- 7 are rejected as allegedly being unpatentable over Ryu in view of U.S. Publication No. 2017/0086790 Al ("Halmann"). Claim 8 is rejected as allegedly being unpatentable over Ryu in view of Halmann and further in view of EP2790587 ("Caluser") and U.S. Publicatipon No. 2005/0124893 Al ("Ohtake"). Applicant respectfully disagrees with the Examiner. These claims are allowable at least by virtue of their dependency on claim 1. 
	Further, in Ryu the processor does not read the representative frame from the memory based on information that identifies the representative frame. The cited material from Ryu [0095]-[0098] includes vague, overly broad language and lacks additional details that might confirm the intentions of Ryu. For these reasons, Ryu alone is not sufficient to make Claims 4-7 unpatentable. 
	Alternatively, Examiner uses Halmann in combination with Ryu to argue that Claims 4-7 are unpatentable. Ryu teaches a Computer Aided Diagnosis (CAD) technology, whereas Halmann teaches a process of selecting and representing ultrasound images using B lines. Although both of these works can be described generally as improvements to medical imaging, it would not be obvious to a person of ordinary skill in the art to combine these ideas. At no point in Halmann is CAD or computer aided diagnosis mentioned. Similarly, Halmann's focus on B lines narrows its scope, making it much less likely that a reader of Ryu would connect it to Halmann. 
	Claim 8 is allowable over the art of record at least because of its dependence from an allowable base claim. Similarly, for the reasons set forth above with respect to claim 8, there is not motivation to combine the references as suggested by the Examiner.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Halmann does disclose computer aided diagnosis in the form of “a computer program having at least one code section, the at least one code section being executable by a machine” (Halmann [clm 18]), which performs the functions of sorting, assigning scores, and highlighting to identify a representative image from a plurality of images taken from video of the subject. The computer disclosed by Halmann automatically provides real-time ultrasound images for presentation to an ultrasound operator, and which further assists in facilitating a comparison of images and scores between previous and current examinations. These features ultimately assess improvement or deterioration of a patient condition by automatically identifying and retrieving previous related ultrasound examination images (Halmann [0024]). This system could potentially be further improved by combining features employed in the computer aided diagnosis taught by Ryu. For example, the implementation of a feature value extractor (Ryu [clm 14]) to provide the image processing and assist diagnosis on ultrasound images detected by the system taught by Halmann [see claim 4-7 rejections]. 
Examiner respectfully notes that there are no further arguments presented regarding the dependent claims 2-3 and 5-8; hence, the rejections of claims 4-8 under 35 U.S.C. § 103 are sustained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793